Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				OFFICE ACTION
This is a response to the application 16/967,215 filed on 8/4/2020.
Claims 1-2 and 4-17 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: 
Claims 1-2 and 4-17 are allowed because the prior art does not teach or suggest a charging station and a method of use having combinations of elements/steps in the claims including, among other limitations, the following features in independent (charging station) claim 1 and similarly recited independent (method) claim 12:
At least two rectifier branches, wherein each rectifier branch is configured to provide electrical energy, wherein the at least two rectifier branches are configured to be electrically connected to the charging points and a electrical connection is configured to be changed over between at least one of the rectifier branches and the charging points;  
At least one energy meter configured to provide meter values which describe the electrical energy provided with the rectifier branches; and 
At least one measured value capture computer configured to determine, for each charging point of the at least two charging points, an amount of energy of the electrical energy provided with the rectifier branches electrically connected to the charging point based on the meter values from the at least one energy meter, 
Wherein the at least one measured value capture computer is configured to capture a changeover of the electrical connection between a rectifier branch and the charging points, and 
Wherein the at least one measured value capture computer is configured to capture instantaneous meter values from the at least one energy meter each time the rectifier branch is changed over and to assign differences between the meter values to a vehicle identification of the electric vehicle.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PAUL DINH/Primary Examiner, Art Unit 2851